SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 17/10 - 11/25/2010 Copel remains on the ISE the BM&FBovespa s Corporate Sustainability Index Copel remains on BM&FBovespa s Corporate Sustainability Index as announced this morning at the São Paulo Stock Exchange. The new portfolio will enter into effect as of January 1 st , 2011 and will be valid for 1 year. The new ISE portfolio is composed by 47 shares issued by 38 companies from 18 sectors. ISE participants were selected from among the companies who answered the questionnaire compiled by the Center of Sustainability Studies (GVCes) of the Fundação Getúlio Vargas Business Administration School and sent to the companies that issued the 150 most actively traded shares on BM&FBovespa. Curitiba, November 25, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 3, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
